DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2021 has been entered.

Status of Claims
Claims 2 and 14-20 are pending and under examination.  Claims 1 and 3-13 have been cancelled via Examiner’s Amendment in the Notice of Allowance mailed on 15 July 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,330,831 to Lynnworth et al. and U.S. 2016/0025884 to DiFoggio.  Lynnworth et al. disclose a system and method for determining an acoustic parameter (acoustic impedance, Z3) of a fluid using an acoustic assembly including a plurality of acoustic reflectors each having at least one acoustically reflective surface at least partially immersed in the fluid (see entire reference, in particular, Fig. 2, as well as Figs. 4 and 12); wherein the acoustic assembly is configured to transmit acoustic signals (“at least one,” and  thus capable of more than one, i.e. a plurality) through the fluid and measure values for at least one wave property for reflections of the acoustic signals including: a first value (transit/echo/round trip time and/or amplitude, as recited in instant dependent claim 2) for a first reflection (A) traveling a first known distance (y/R) from a first acoustically reflective surface (100A) having a first known acoustic impedance (Z1); a second value (transit time and/or amplitude) for a second refection (B) traveling a known distance (y/R) substantially the same as the first known distance from a second acoustically reflective surface (100B) having a second known acoustic impedance (Z2) substantially different than the first acoustic impedance; and a third value (transit time and/or amplitude) for a third reflection (B´) traveling a third known distance (y/R+W+DS) substantially different from each of the first and the second distances from a third acoustically reflective surface (100EX) having a third known acoustic impedance substantially the same as the second acoustic impedance (Z2); and estimating the acoustic parameter (acoustic impedance Z3)  using the values via a processor/computer (109) 2, Z1, respectively) creating two reflections (A´, B´) to be received by the single transducer, thus meeting the limitations of instant dependent claim 16); and since a single transducer (emitter/receiver) can be employed to emit and receive acoustic pulses towards the reflecting surfaces, it would have been obvious to one having ordinary skill in the art to employ a single transducer instead of three individual transducers (104A, 104B, 104BX of Fig. 2) as is also well known to those of ordinary skill in the art as of the effective filing date of the instant invention, to emit and receive acoustic pulses such that the first known distance is a distance the first acoustically reflective surface to an acoustic receiver during the measuring, the second known distance is a distance from the second acoustically reflective surface to the acoustic receiver during the measuring, and the third known distance is a distance from the third acoustically reflective surface to the acoustic receiver during the measuring, thus meeting the limitations of instant dependent claim 17).
Lynnworth et al. do not limit the type of fluid for which the acoustic parameter is being determined, thus it is applicable to a downhole fluid, or any other fluid flowing in a pipe/conduit/flow path.  However, Lynnworth et al. do not explicitly disclose employment of the apparatus/system in a borehole, and tool with the apparatus/system mounted thereon, as recited instant independent claim 19.  DiFoggio discloses a system/method/apparatus (see entire reference) employing a plurality of acoustic pulses and their reflections, and monitoring amplitude of the reflected acoustic pulses to determine an acoustic parameter of a downhole fluid, mounted to a downhole tool (see Fig. 5 and 6). Therefore it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the system/apparatus/method disclosed by Lynnworth et al, to a downhole tool and a downhole fluid,  in situ, within a flow path/conduit within the tool, to determine acoustic properties of the downhole fluids which is desirable for several types of downhole evaluation (see Background of DiFoggio), thus meeting all the remaining limitations recited in instant independent claims 1 and 19).
Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861